          Case 3:20-cv-00227-KGB Document 8 Filed 08/31/21 Page 1 of 2




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

LISA RYAN MURPHY,                                                                    PLAINTIFF
ADC #760343

v.                            Case No. 3:20-cv-00227-KGB-JJV

N. FAUST, Senior Warden,                                                         DEFENDANTS
McPherson Unit, ADC; et al.

                                            ORDER

       Before the Court is plaintiff Lisa Ryan Murphy’s motion to strike (Dkt. No. 7). Ms.

Murphy filed this pro se complaint pursuant 42 U.S.C. § 1983 alleging that defendant N. Faust, L.

Dixon, Raymon Naylor, Warden Bradley, Wendy Kelly, Dexter Payne, and Kenith Dewitte

(jointly “defendants”) violated her constitutional rights (Dkt. No. 2). United States Magistrate

Judge Joe J. Volpe denied her motion to proceed in forma pauperis because she had at least three

previous complaints dismissed for failing to state a claim upon which relief may be granted,

pursuant to 28 U.S.C. § 1915(g) (Dkt. No. 3). Judge Volpe ordered Ms. Murphy to pay the filing

fee (Id.). Shortly thereafter, Ms. Murphy moved to dismiss voluntarily her claims against

defendants (Dkt. No. 4). Judge Volpe granted that motion, and Ms. Murphy’s claims were

dismissed without prejudice (Dkt. No. 5).

       In the present motion, which the Court interprets as a motion to reopen, Ms. Murphy states

that she “decided to go flat in 2022” and, therefore, wants to pursue this case (Dkt. No. 7). It is

unclear to the Court what “going flat in 2022” means or why it is relevant to this case, and Ms.

Murphy has not stated any other reason why the Court should reopen this case after dismissing her

claims on the basis of her own voluntary motion. Therefore, the Court denies Ms. Murphy’s

motion to strike her previous motion to dismiss (Dkt. No. 7).
  Case 3:20-cv-00227-KGB Document 8 Filed 08/31/21 Page 2 of 2




It is so ordered this 31st day of August, 2021.



                                              _________________________________
                                              Kristine G. Baker
                                              United States District Judge




                                         2
